IN THE SUPREME COURT OF THE STATE OF DELAWARE

RONALDO WILLIAMS,                           §
                                            §   No. 434, 2015
       Defendant Below-                     §
       Appellant,                           §
                                            §
       v.                                   §   Court Below—Superior Court
                                            §   of the State of Delaware,
STATE OF DELAWARE,                          §   in and for New Castle County
                                            §   Cr. ID Nos. 1203017926 and
       Plaintiff Below-                     §   1205011732
       Appellee.                            §

                             Submitted: October 27, 2015
                              Decided: December 14, 2015

Before HOLLAND, VALIHURA, and VAUGHN, Justices.

                                        ORDER

       This 14th day of December 2015, the Court has carefully considered the

appellant’s opening brief, the State’s motion to affirm, and the record on appeal.

The appellant, who pled guilty to offenses involving the possession of illegal

drugs, appeals the dismissal of his Rule 61 motion for postconviction relief. In

several prior cases, this Court has rejected various iterations of the same arguments

presented in this appeal.1 For the reasons stated in those cases, we affirm the

Superior Court’s denial of postconviction relief in this appeal. The appellant’s
1
 See Aricidiacono v. State, __ A.3d __, 2015 WL 5933984, at *3–4 (Del. Oct. 12, 2015); Anzara
Brown v. State, 117 A.3d 568, 581 (Del. 2015); Ira Brown v. State, 108 A.3d 1201, 1205–06
(Del. 2015); State v. Jones, 2015 WL 6746873, at *1 (Del. Nov. 4, 2015); Turnage v. State, 2015
WL 6746644, at *1 (Del. Nov. 4, 2015); Brewer v. State, 2015 WL 4606541, at *2–3 (Del. July
30, 2015); McMillan v. State, 2015 WL 3444673, at *2 (Del. May 27, 2015); Patrick L. Brown v.
State, 2015 WL 3372271, at *2 (Del. May 22, 2015); Carrero v. State, 2015 WL 3367940, at *2
(Del. May 21, 2015).
petition was procedurally barred as untimely, and he failed to overcome that

procedural hurdle.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                   BY THE COURT:



                                   /s/ Karen L. Valihura
                                          Justice




                                     2